DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 1, 10 and 12 have been amended and claim 19 added as requested in the amendment filed on February 22, 2022. Following the amendment, claims 1-19 are pending in the instant application.
2.	Claims 8, 9, 13-16 and 18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in Paper filed on 08/20/2021.
3.	Claims 1-7, 10-12, 17 and 19 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on February 22, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant traverses the rejection at pp. 9-10 of the Response by explaining the claims in detail and by reference to the Tables presented within the specification as filed. Specifically, Applicant submits that, “[A]s shown in Table 1 of the present application, antibody AB5C6 comprises a Heavy chain variable region as shown in SEQ ID NO: 25 and Light chain variable region as shown in SEQ ID NO: 26. And as shown in Table 3-1 of the present application, antibody AB5C6 comprises CDR- H1 having SEQ ID NO: 1, said CDR-H2 has SEQ ID NO: 3, said CDR-H3 has SEQ ID NO: 5, said CDR-L1 has SEQ ID NO: 7, said CDR-L2 has SEQ ID NO: 9, and said CDR-L3 has SEQ ID NO: 11. Therefore, applicant believes that Heavy chain variable region and Light chain variable region are properly elected and claimed in currently amended claim 1”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
On 08/20/2021, Applicant elected the following antibody to be examined on the merits: “ SEQ ID NO: 25 for variable heavy chain, SEQ ID NO: 27 for variable light chain, with the following SEQ ID NOs: HCDR1=SEQ ID NO: 1, HCDR2=SEQ ID NO: 3, HCDR3=SEQ ID NO: 5, LCDR1=SEQ ID NO: 7, LCDR2=SEQ NO: 9, and for LCD3=SEQ ID NO: 11”. The embodiment identified as “SEQ ID NO: 27 for variable light chain” has been corrected to “Light chain variable region as shown in SEQ ID NO: 26”. However, the structure of the elected antibody AB5C6 remains unclear. Specifically, as indicated within the Sequence Listing  


Sequence details for 16/909,881.

<210>  9

<400>  9
000
 Thus, the metes and bounds of the product claimed within the independent claim 1 cannot be determined from the claim or the specification as filed. This affects all dependent claims.
Next, claims 4 and 6-10 encompass subject matter that is outside the election made on 08/20/2021. Applicant is advised to rewrite the claims to be limited to the elected antibody AB5C6, and further to provide clear explanation of its structure, wherein each component of the claimed molecular embodiment is identified by reference to a meaningful region and specific “SEQ ID NO:” supported by physical structure. 

Conclusion
7.	No claim is allowed.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 18, 2022